Title: To James Madison from Jesse V. Lewis, 28 April 1800
From: Lewis, Jesse V.
To: Madison, James


Hond. sir
New-York. April 28. 1800
Since my arrival in this City from Virginia, have obtained an Appointment in the Navy of the United States and being solicited by a friend of mine by the name of James Ferguson, a son of Duncan Ferguson Esqr. of this City, a Gentleman of respectability and fortune; I would thank you Honored Sir, if you will please to write to the Secretary of the Navy—in order to have him named to the president. I have for sometime been from Richmond where I had the honor of getting acquainted with you—and don’t expect to return before I take a voyage at Sea. Mr. James Ferguson wishes to get the Appointment of Midshipman and am well convinced if you will write a line in favor of him, but that it will have the desired effect; please excuse this solicitation—and if required Mr. Ferguson will send on to you a Recommendation signed by the principle Citizens of N. York; Congress I am informed has adjourned; & trust these lines may find you in Virginia where you will be in the beloved eyes of your Constituents and in the full enjoyment of health, so that you may be more and more useful to your Country. I am Hond sir with Gratitude yr. Mo. Ob Sert.
Jesse V Lewis.
